Whitfield, J.
This is a proceeding had under the statute (Chapter 6868, Acts of 1915) to have validated bonds issued by a Special Road and 'Bridge District No. 4, in Brevard County, Florida. George W. Hopkins, a tax payer in said district, intervened as permitted by the statute and presented objections to the validation of the bonds. The court rendered a decree validating and confirming the bonds and the intervening tax payer Hopkins appealed.
The constitutional validity of the statutes, Chapter 6208, Acts of 1^11, as amended by Chapter 6879, Acts of 1915, under which the bonds are issued, is questioned. Under Section 840, General Statutes of 1906, each county commissioner’s district is a road district.
Chapter 6208 is “An Act to Authorize the Counties of the State of Flori.da to Create and Constitute Special Road and Bridge Districts, Within Said Counties; and to Issue Bonds and Levy and Collect a Special Road and Bridge Tax with Which to Pay for the Construction, Repair and Maintenance of the Roads and Bridges Within Said Special Roads and Bridge Districts.”
In the body of the Act and in the amendatory Act, *249Chapter 6879, Acts of 19x5, are provisions that whenever residents of any territory embraced wholly or in part in one or more Road Districts, as at that time constituted in any county of the State, desire tó' have such territory constituted into a “Special Road and Bridge District” and to have constructed within,said Special District, “permanent roads and bridges,” they, may proceed in a stated manner. An election in the district is provided for “to determine whether or not such territory shall be constituted into a Special Road and Bridge District.” AVhen established such district is given a designated name or number with definite boundaries, “and thereafter such territory shall constitute a Special Road and Bridge District” and taxes are collected upon all of the taxable property therein for the construction, repair and maintenance of the roads and bridges within said district or for the interest and sinking fund of bonds that may; be issued for the construction of roads and bridges. Each Special Road and Bridge District is entitled to receive for the repair and maintenance of the roads and bridges in said district, its due proportion of the county tax levied and collected upon the taxable property in the county for general road purposes.. The residents of each Special Road and Bridge District may at any future time provide for the construction of additional roads and bridges by the prescribed method. All special taxes for the roads and bridges of the district “shall be assessed, equalized and collected upon the taxable property within the Special Road and Bridge District, by the same officers and in the same manner as is provided by law for the assessment, equalization and collection of other county taxes.” The construction, repair and maintenance of the roads and bridges ill the districts “shall at all times be subject to the supervision and control of the board of *250county commissioners,” such board being given the right of eminent domain to carry out the purposes of the act.
These and other provisions clearly indicate a legislative intent to provide for the establishment of permanent territorial subdivisions of counties and to make the “construction, repair and maintenance” of “permanent roads and bridges” in such subdivisions, a governmental purpose and function. This being so, the taxes levied under the acts are for a governmental purpose within the power of the legislature, and no question of special assessments for local benefits is presented.
I11 this view, the acts are an exercise of the taxing power in a manner and for, a .purpose not forbidden by the constitution, and the limitations as to notice and benefits that may be incident to. local assessments for special benefits to property are not applicable. The statutes do not violate the limitations of the organic law of the State upon the taxing power of the Legislature; and other limitations suggested do not control. The statutes are in aid of the general policy of the road and bridge laws "of the State.
The cost of constructing and maintaining- the roads and bridges are not borne by “assessments upon the lands benefited;” but the expense is met by a tax levy upon all the taxable property in the district.
In authorizing the formation of Special Road and Bridge Districts in the county, the legislature may adopt any method it chooses, no constitutional limitation being thereby violated.
The decision in Stewart v. DeLand-Lake Helen Special Road and Bridge Dist. in Volusia County, 71 Fla. 158, 71 South. Rep. 42, is in harmony with the holding in this case. The mandate of the constitution that: “The Legislature shall provide for a uniform and equal rate *251of taxation,” has reference to uniformity and equality of tax rates and burdens on all property subject to the particular tax.” Ellis v. Atlantic Coast Line R. Co., 68 Fla. 160, text 163, 66 South. Rep. 1005.
The fact that the constitution expressly provides for subdivisions of the State into counties and also provides for municipalities, and for Special Tax School Districts,«which counties and municipalities and School Districts may be a separate unit for uniformity and equality of rates of taxation, does not affect the power of the legislature to provide for the establishment' of districts in a county for the purpose.of constructing and maintaining permanent roads and bridges therein under governmental authority and control; and such districts may be made separate units for taxation to accomplish the governmental purpose of providing permanent highways. The legislature may provide any legislative regulation that does not conflict with organic law. City of Jacksonville v. Bowden, 67 Fla. 181, 64 South. Rep. 769.
Chapters 6208 and 6879 are general Acts applicable to every county of the State and are in no sense “special or local laws * * *.for assessment and collection of taxes for State and county purposes,” forbidden by the constitution. Sec. 20 Art. Ill Constitution.
It is contended that this bond issue is illegal because it is for the purpose of constructing roads that were for the most part constructed by a former bond issue for that purpose.
County Commissioners can exercise such authority only as is “prescribed by law;” and where there are doubts as to the existence of authority it should not be assumed.
The statute provides for the issue and sale of bonds for any Special Road and Bridge District for the construction of permanent roads and bridges and also pro*252vides for the subsequent issue of other bonds “for the construction of additional roads and bridges.”
An amendment to Section 8 of Chapter 6208, as contained in Section 3 of Chapter 6879 provides that where upon prescribed procedure it appears that a further sum of money is necessary to pay for the construction of either roads- or bridges within the district, that bonds may be issued to pay for such work of construction in addition to warrants or bonds of the district that may then have been already issued. This amendment manifestly applies where a bond issue is insufficient to construct the roads and bridges as contemplated when the issue was authorized; and the amendment does not authorize an issue of bonds to reconstruct roads and bridges that had already been constructed as authorized.
Express provision is made in the statute for the repair and maintenance of such roads and bridges by a tax levy upon all taxable property within the special district. The statute does not contemplate successive issues of bonds to construct roads and bridges except when the first issue is insufficient and the construction is not completed in the first instance.
As the statute gives no authority to issue bonds to re-construct roads and bridges that had airead)'' been constructed by a bond issue under the statute, the court erred in validating the bonds involved herein,, and the judgmetn or decree is reversed.
Browne, C. and Taylor, Shackleford and Ellis, JJ., concur.